Citation Nr: 0300884	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  94-34 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to accrued benefits based upon the veteran's 
claim for a compensable disability rating for pulmonary 
tuberculosis which was pending at the time of his death.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.  He died in July 1993.  The appellant is his widow.

In a rating decision dated in December 1992, the veteran's 
claim for a compensable evaluation for pulmonary 
tuberculosis was denied.  The same rating action also 
denied service connection for a malignant tumor of the 
lung claimed as secondary to the service-connected 
pulmonary tuberculosis.  The veteran subsequently 
perfected an appeal with regard to the claims.  However, 
the veteran died in July 1993, prior to appellate review 
by the Board of Veterans' Appeals (Board).  In August 
1993, the appellant filed a claim for entitlement to 
accrued benefits, based on the veteran's claim of 
entitlement to a compensable rating for pulmonary 
tuberculosis and his claim for service connection for a 
malignant tumor of the lung.

This matter comes before the Board on appeal from a 
November 1993 rating decision of the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional 
Office (RO).  That decision, in pertinent part, denied the 
claims for entitlement to accrued benefits, based on the 
veteran's claims which were pending at his death.  The RO 
also denied service connection for the cause of the 
veteran's death.  In a July 1999 decision, the Board 
denied both of the claims for accrued benefits, and 
remanded the claim for service connection for the cause of 
the veteran's death.  

The appellant appealed the Board's July 1999 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  The appellant subsequently withdrew her claim 
for accrued benefits based on the veteran's claim for 
secondary service connection for a malignant tumor.  In 
May 2000, the Court granted a joint motion by the 
appellant and the VA General Counsel to vacate the Board's 
July 1999 decision with regard to the claim for accrued 
benefits based on entitlement to an increased rating, and 
remanded the claim for further development of relevant 
evidence.  In particular, it was stated that additional VA 
medical treatment records were believed to exist which had 
not been obtained.  In January 2001, the Board remanded 
the claim to the RO for the requested development.  The 
requested development has since been completed, and the 
case has been returned to the Board for further appellate 
review of the claim for accrued benefits based on the 
veteran's claim for an increased rating for pulmonary 
tuberculosis. 

With respect to the July 1999 Board remand of the claim 
for service connection for the veteran's cause of death to 
the RO for further development, the Board notes that there 
is no indication of record that the RO has readjudicated 
that claim or issued a supplement statement of the case.  
Presumably, the RO deferred taking action on that claim in 
order to expedite the processing of the issue which had 
been remanded by the Court.  Accordingly, the Board finds 
that the claim for service connection for the cause of the 
veteran's death is not yet ready for further appellate 
review and cannot be addressed in this decision.  
Nevertheless, the claim remains in appellate status, and 
will be addressed by the Board at a later date in the 
event that the claim is not granted by the RO or withdrawn 
by the appellant.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on 
appeal has been obtained, and the VA has satisfied the 
duty to notify the appellant of the law and regulations 
applicable to the claim, the evidence necessary to 
substantiate the claim, and what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on her behalf.

2.  The veteran filed a claim for an increased 
(compensable) rating for pulmonary tuberculosis in January 
1992.

3.  The claim for an increased rating was in appellate 
status when the veteran died in July 1993.

4.  The evidence of record at the time of the veteran's 
death, including the evidence of which the VA had 
constructive notice, is evenly balanced with respect to 
whether the veteran's pulmonary tuberculosis was 
productive of moderately advanced lesions with continued 
disability, emphysema, dyspnea on exertion, or impairment 
of health during the period prior to his death.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for pulmonary 
tuberculosis were met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.2, 4.7, 4.97, Diagnostic Code 
6722 (2002).

2.  The requirements for entitlement to accrued benefits 
based upon the veteran's claim for a compensable 
disability rating for pulmonary tuberculosis which was 
pending at the time of his death are met.  38 U.S.C.A. § 
5121 (West 1991 & Supp. 2002); 38 C.F.R. § 3.1000 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
in the development of claims.  First, the VA has a duty to 
notify the appellant and her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103.  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement 
these changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

The Board finds that the VA's duties have been fulfilled.  
The appellant was provided with adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the decision, statement 
of the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
her claim and complied with the VA's notification 
requirements.  The communications provided the appellant 
an explanation of what evidence was to be provided by her 
and what evidence the VA would attempt to obtain on her 
behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A letter to the appellant dated in March 
2001 specifically discussed the requirements of the VCAA.  
In the letter, she was notified that the legislation had 
eliminated the concept of a well-grounded claim, and 
redefined the VA's duty to assist.  It was noted that the 
VA's statutory duty to assist includes developing for all 
relevant evidence in the custody of a federal department 
or agency, including VA medical records, Vet Center 
records, service medical records, Social Security 
Administration records or evidence from other federal 
agencies; developing for private records and lay or other 
evidence; a duty to obtain a medical opinion if necessary 
to make a decision on a claim for compensation, and a duty 
to advise her of what information or evidence she should 
submit and what the RO was going to attempt to obtain on 
her behalf.  She was specifically instructed that to 
substantiate her claim for accrued benefits based upon the 
veteran's entitlement to an increased disability rating 
for pulmonary tuberculosis, she should submit medical 
evidence showing the veteran's service-connected condition 
had worsened prior to his death.  She was instructed that 
she could submit medical treatment records from private 
physicians or complete and return enclosed authorization 
forms so the RO could request records for her.  She was 
also advised that the RO had requested the veteran's 
complete medical records from the Biloxi VA medical 
center.  The Board notes that the appellant did not 
subsequently submit any additional evidence, nor did she 
submit any authorization forms.  The RO subsequently 
received the complete records from the Biloxi VAMC and 
notified the appellant of this in the supplemental 
statement of the case dated in August 2002.  The RO also 
supplied the appellant with the applicable regulations in 
the SOC and SSOCs.  The Board concludes that the VA has no 
outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The Board notes that in a claim for accrued 
benefits, the decision must be based on the evidence which 
was of record at the time of the veteran's death.  See 
38 C.F.R. § 3.1000(a).  This includes any records of which 
the VA had had constructive notice, such as records at VA 
medical facilities, whether or not they had been 
associated with the veteran's claims file.  See Bell v. 
Derwinski, 2. Vet. App. 611 (1992) and Hayes v. Brown, 4. 
Vet. App. 353, 360-61 (1993).   The evidence which has 
been obtained includes the veteran's service medical 
records, his post service medical treatment records 
including VA treatment records from 1992 and 1993, the 
veteran's death certificate, and statements and testimony 
of the appellant before a hearing officer at a hearing 
held at the RO in March 1998.  With respect to the 
question of whether all recent VA treatment records and X-
ray reports have been obtained, the Board notes that on a 
reference slip dated in December 1999 the VAMC in Biloxi 
reported that there were no X-ray films as they had been 
destroyed in 1998.  In June 2002 the Biloxi VAMC provided 
additional medical treatment records and reported on a 
reference slip that these were the complete copies of the 
veteran's treatment records, volumes 1, 2, and 3.  The 
Board finds no indication that any evidence relevant to 
the claim for accrued benefits based on the veteran's 
claim for an increased rating was not obtained.  

The Board has noted that in a brief submitted in November 
2002, the appellant's attorney presented several arguments 
to the effect that the requirements of the VCAA had not 
been met.  The attorney argues that the RO failed to 
comply with the duty under the VCAA to inform the 
appellant as to what evidence the RO had sought to obtain, 
what evidence it had obtained, and what evidence it had 
sought to obtain without success.  First, the claimant's 
attorney argues that the August 2002 SSOC was inadequate 
with respect to informing the appellant as to what 
evidence had been obtained by the RO from the Biloxi VA 
Medical Center.  The attorney noted that the SSOC reported 
that the evidence obtained included records dating from 
7/14/97 to 0/25/93.  He asserts that the dates were 
incorrect and confusing, and that the SSOC failed to 
inform the claimant what records the RO actually obtained 
from the VAMC.  The Board finds, however, that the 
appellant has in fact been adequately notified as to the 
evidence which had been obtained from the Biloxi VAMC.  
Although the dates used by the RO in the most recent SSOC 
were somewhat confusing, the Board finds that this did not 
prejudice the appellant.  As the veteran's wife, she was 
undoubtedly already aware of the dates on which he 
received treatment at the VA medical center.  In addition, 
the Board does not read either the VCAA or the regulations 
as requiring the degree of specificity described by the 
appellant's attorney when notifying the appellant of the 
evidence which has been obtained.  In pertinent part, 
38 C.F.R. § 19.29 provides that the statement of the case 
must include a summary of the evidence relating to the 
issue.  The SSOC advised the appellant that the records 
from the Biloxi VAMC had been obtained, and that they did 
not show treatment for pulmonary tuberculosis.  Finally, 
the Board notes that the RO had no duty to notify the 
appellant of evidence which it had not been able to 
obtain, as all relevant treatment records pertaining to 
the severity of the pulmonary tuberculosis had been 
obtained.  

The attorney further stated in his brief of November 2002 
that the August 2002 SSOC failed to indicate whether all 
chest X-ray documents and records of treatment for 
tuberculosis which had been requested by the Board in a 
remand of October 1997 had been obtained.  As a result, he 
asserts that the RO failed in the duty to inform the 
claimant as to whether the X-rays were obtained and 
considered, or to afford her the opportunity to obtain and 
submit those X-rays.  The Board notes, however, that these 
X-ray records were requested by the Board for use in 
adjudicating the claim for secondary service connection 
for lung cancer.  The intent was to obtain an X-ray from 
shortly after service which showed the location of the 
tuberculosis, and have it compared to a recent X-ray 
showing the location of the lung cancer.  As was noted 
above, however, the claim for secondary service connection 
had been withdrawn by the appellant.  The status of the 
development requested for the purpose of adjudicating that 
withdrawn claim does not provide a basis for concluding 
that the VA failed to properly develop the claim for 
accrued benefits based on the increased rating claim which 
remains on appeal.  

The attorney further argues that the RO failed to comply 
with the duty to assist when it failed to obtain a 
retrospective medical opinion as to whether or not the 
veteran's service-connected pulmonary tuberculosis had 
increased in severity sufficiently to warrant an increased 
evaluation prior to his death.  He further states that the 
RO failed to obtain a medical opinion as to the etiology 
of the veteran's lung cancer.  In addition, he argues that 
the RO should have obtained an opinion as to the etiology 
of the veteran's COPD and emphysema.  With respect to 
whether an opinion is required to determine whether the 
veteran's pulmonary tuberculosis had increased in 
severity, the Board finds that one is not necessary.  The 
Board has reviewed the evidence and has, as is explained 
more fully below, concluded that the evidence shows that 
the criteria for a 20 percent rating were met.  The Board 
further finds that the issue of whether the criteria for a 
higher rating were met is not a medical question but 
instead an issue to be decided by the VA adjudicators 
based on consideration of all applicable law and 
regulations, including the rating criteria, and on all 
relevant medical evidence.  With respect to the allegation 
that an opinion should have been obtained regarding the 
etiology of the veteran's lung cancer, the Board notes 
that an opinion is not required as the appellant has 
already withdrawn her claim for accrued benefits based on 
a claim for secondary service connection for lung cancer.  
With respect to whether an opinion was needed to determine 
whether the veteran's COPD and emphysema were due to his 
tuberculosis, the Board has, for reasons explained more 
fully below, concluded that for the purpose of determining 
the appropriate rating for the pulmonary tuberculosis, the 
Board will presume that all respiratory impairment due to 
emphysema and COPD may be attributed to the pulmonary 
tuberculosis.  Therefore, an opinion is not required.

The appellant's attorney further argues that 38 U.S.C.A. 
§ 5103(b) requires the claimant be given one year, and not 
30 days, to submit additional information or evidence, and 
that any adjudication of the claim prior to expiration of 
one year violates the VCAA.  The Board disagrees.  The 
plain meaning of 38 U.S.C.A. § 5103(b) is that benefits 
will not be paid on the claim at issue unless the evidence 
is received within one year.  This is merely an effective 
date provision.  Nothing in the VCAA states when VA can, 
or, for that matter, cannot, adjudicate a pending claim.  
Since the response period issue was not specifically 
addressed in the statute, VA's implementing regulation 
states that the claimant will be given 30 days to respond 
to the request for information or evidence, and, if no 
response is received, VA may proceed to adjudicate the 
claim.  38 C.F.R. § 3.159(b)(1).  Likewise, in 
promulgating this regulation VA expressly addressed and 
rejected the argument that VA is prohibited from 
adjudicating a claim prior to the expiration of the 
section 5103(b) one-year period, as such argument "is 
unreasonable and would clearly contravene the intent of 
the VCAA." See 66 Fed. Reg. 45,620, 45,623-24 (August 29, 
2001). 

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  The 
Board finds that the evidence of record provides 
sufficient information to adequately evaluate the issue 
currently on appeal.  Therefore, no further assistance to 
the appellant with the development of evidence is 
required.

In the circumstances of this case, another remand to have 
the RO take additional action under the new Act and 
implementing regulations would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist 
the appellant in this case.  Further development and 
further expending of the VA's resources is not warranted.  
Taking these factors into consideration, there is no 
prejudice to the appellant in proceeding to consider the 
claim on the merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

II.  Factual Background

The veteran's service medical records do not include any 
X-ray reports or other records showing that tuberculosis 
was manifested during service.  His separation from 
service was in March 1946.  

A post-service VA hospital summary notes that the veteran 
was admitted in January 1949 and discharged in August 
1949.  The diagnosis was tuberculosis, pulmonary, chronic, 
moderately advanced, apparently arrested under 
pneumothorax, right.  Treated and improved.  That summary 
indicated that an X-ray in January 1949 had shown a lesion 
in the upper right lung field with cavitation in the first 
interspace.  An interim summary of hospitalization, dated 
March 1949, noted that an X-ray examination at Keesler 
Field in January 1949 showed a lesion in the upper right 
lung field, suspicious of tuberculosis.

A June 1949 rating decision denied service connection for 
pulmonary tuberculosis, stating that the first record of 
tuberculosis was dated December 1948.  However, an August 
1950 rating decision granted service connection for 
pulmonary tuberculosis and assigned a 100 percent rating 
based on a liberalizing law.

Treatment records show that the veteran's tuberculosis was 
arrested.  Subsequent rating decisions assigned a 50 
percent evaluation from January 1953 to January 1957, a 30 
percent evaluation from January 1957 to January 1962, and 
a noncompensable evaluation, effective January 1962.

The veteran filed a claim for a compensable rating for 
pulmonary tuberculosis in January 1992.  In the claim 
form, the only treatment to which he referred was that of 
having been a patient at the VAMC in Biloxi since October 
27, 1997.  The VA medical treatment records have been 
obtained.  

The treatment records include numerous radiology reports.  
An August 1992 VA X-ray report noted that the lungs were 
free of infiltrate.  The lungs were hyperexpanded with 
bullous changes at the right lung base.  Apical pleural 
thickening was noted bilaterally, greater on the right 
than the left.  The overall appearance was noted to be 
unchanged from a July 1987 examination.  The diagnosis was 
bullous emphysema with mild bilateral apical pleural 
thickening, old and unchanged.

An October 1992 VA X-ray report revealed moderately severe 
bullous emphysemous changes in the lungs.  There was a 
soft tissue mass in the apex of the right chest above the 
clavicle and medial, which could have been a cancer of the 
lung or a mass in the region of the thyroid.  The trachea 
was displaced slightly toward the left in this region.  
There was noted to be relatively little change since the 
August 1992 X-ray.  The impression was moderately severe 
bullous emphysema in the lungs, and a soft tissue mass in 
the medial portion of the right apex consistent with 
carcinoma of the lung or possible with a thyroid mass.

An October 1992 VA CT scan report indicated that there was 
a necrotic mass in the right neck extending into the apex 
of the lung.  Diagnostic possibilities were noted to be a 
large necrotic lymph node from a primary neoplasm in the 
neck or a pancoast type tumor in the apex of the lung that 
had extended into the base of the right neck.

A VA hospital discharge summary, dated from October to 
November 1992, noted a history of tuberculosis of the 
right upper lobe of the lung in 1947.  The discharge 
summary also indicated that the veteran had recently been 
diagnosed with a non-small cell malignant tumor of the 
right upper lobe.  It was noted that he had lost weight of 
about 8 pounds in one month.  He also complained of 
increased tiredness.  Radiation therapy was initiated for 
treatment of the lung cancer.  However, the treatment 
summary did not refer to any treatment for pulmonary 
tuberculosis during the 1992 hospitalization, nor did it 
attribute any current symptoms or clinical findings to the 
pulmonary tuberculosis.

A November 1992 VA chest X-ray report noted that the 
paratracheal mass persisted and was slightly larger than 
on previous examination.  No other mass was seen.  There 
was irregular hyperinflation of the chronic obstructive 
pulmonary disease as previously noted.  The impression was 
a slight increase in the right paratracheal mass effect.

A VA hospital summary dated in December 1992 shows that 
the veteran received chemotherapy for treatment of his 
carcinoma of the lung.  A medical history which was 
obtained when the veteran was admitted for chemotherapy 
indicates that the veteran had a history of using three 
packs of tobacco a day for twenty years, but had none for 
more than 25 years.  

A January 1993 VA hospital discharge summary indicated 
that the veteran reported a history of inactive pulmonary 
tuberculosis and a history of 60 pack years of smoking.  
The discharge summary did not refer to treatment for or 
symptoms related to pulmonary tuberculosis.  He was again 
given chemotherapy for treatment of his lung cancer. 

A VA hospital summary dated in February 1993 shows that 
the veteran was admitted for chemotherapy for treatment of 
his non oat cell carcinoma of the lung.  Chronic 
obstructive pulmonary disease was also diagnosed.  It was 
noted that he denied having any weight loss, shortness of 
breath, cough, or any systemic symptoms.  

An April 1993 VA chest X-ray report noted that the right 
peritracheal mass appeared to be slightly larger in size 
and much more necrotic than on the prior study.  Several 
areas of pleural thickening or parenchymal scars were 
appreciated in the right lung, and were unchanged in 
appearance.  A new area of pleural base thickening was 
appreciated in the superior segment of the left lower 
lobe.

A June 1993 VA chest X-ray report indicated a progressive 
increase in size of the right paratracheal mass since the 
previous study.  Underlying changes of chronic obstructive 
pulmonary disease remained with coarse interstitial 
changes at the right subclavicular area and the right 
base.

A VA chest X-ray report, dated later in June 1993, stated 
that the mass effect in the right paratracheal pulmonary 
region was unchanged since the previous study.  There was 
chronic parenchymal scarring at the right base and 
continued evidence of chronic obstructive pulmonary 
disease.

A VA chest X-ray report, dated later in June 1993, 
indicated that the necrotic right paratracheal mass 
continued to increase in size.  Parenchymal scars and 
pleural thickening, predominantly in the right lung, were 
noted.  Also noted were emphysematous changes.

A copy of the veteran's death certificate shows that he 
died on July 25, 1993.  The cause of death was listed as 
metastatic non oat-cell cancer of the lung.  The interval 
between onset and death was listed as one year.  No 
autopsy was conducted. 

The appellant testified at a hearing held at the RO in 
March 1998.  The appellant's testimony primarily related 
to the other claims on appeal at that time, such as the 
claim for service connection for the cause of the 
veteran's death and the claim for accrued benefits based 
on a claim for secondary service connection for lung 
cancer.  As was noted above, these claims are not 
currently before the Board.  Her testimony was to the 
effect that she believed that the veteran's pulmonary 
tuberculosis caused his lung cancer.  

III.  Criteria

Periodic monetary benefits to which an individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at the 
date of death and due and unpaid for a period not to 
exceed two years, shall, upon the death of individual be 
paid.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2002); see 
also 38 C.F.R. § 3.1000 (2002).

In order to receive these benefits the spouse must show 
that the veteran at the date of death had been entitled to 
periodic monetary benefits under existing ratings or 
decisions, or those based on evidence in the file at date 
of death.  By statute, entitlement to accrued benefits 
must be based on evidence in the file at the time of 
death, or evidence, such as VA records, deemed to be of 
record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000; See Zevalkink v. Brown, 102 F.3d 1236, 1241-42 
(Fed. Cir. 1996).

Under 38 C.F.R. § 3.1000(d)(4)(i) (2002), evidence in the 
file at date of death encompasses evidence, including 
uncertified statements, which is essentially complete and 
of such weight as to establish degree of disability for 
disease or injury when substantiated by other evidence in 
file at date of death or when considered in connection 
with the identifying, verifying, or corroborative effect 
of the death certificate.

In Hayes v. Brown, 4 Vet. App. 355, 360-61 (1993), the 
Court interpreted the interplay between 38 U.S.C.A. § 
5121(a), 38 C.F.R. § 3.1000(d)(4)(i), and several 
provisions of VA Manual M21-1 as providing, in sum, that 
post-death evidence which may be considered in accrued 
benefits claims as being in the file includes the 
following:
(1) government records and records generated by or in 
VA control and which could reasonably be expected to be a 
part of the record;
(2) evidence accepted after death for the purpose of 
verifying or corroborating evidence in file; and
(3) hospital or examination reports that may be 
deemed to be included in the term VA examination (within 
the meaning of 38 C.F.R. § 3.327(b)(1)).

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on the average 
impairment of earning capacity in civil occupations.  See 
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.  

For pulmonary tuberculosis initially evaluated on or prior 
to August 19, 1968, under Diagnostic Code 6722, moderately 
advanced, inactive pulmonary tuberculosis is assigned a 
100 percent evaluation for two years after the date of 
inactivity, following active pulmonary tuberculosis, which 
is clinically identified during active service, or 
subsequently.  Thereafter, for four years, or in any 
event, to six years after the inactivity, a 50 percent 
evaluation is provided.  A 30 percent evaluation is 
provided for five years, or to eleven years after the date 
of inactivity.  

Following far-advanced lesions diagnosed at any time while 
the disease process was active, a minimum 30 percent 
evaluation is warranted.  Following moderately advanced 
lesions provided there was continued disability, 
emphysema, dyspnea on exertion, impairment of health, 
etc., a 20 percent evaluation is warranted.  Otherwise, a 
noncompensable evaluation is warranted.  38 C.F.R. § 4.97, 
Diagnostic Code 6722.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under 
a broad interpretation, consistent, however, with the 
facts shown in every case. When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 
38 C.F.R. § 4.3

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

IV.  Analysis

There is no medical evidence of record indicating that the 
veteran's pulmonary tuberculosis was active during the 
period of time preceding his death. Nevertheless, after 
having carefully reviewed the evidence of record, the 
Board finds that the evidence of record at the time of the 
veteran's death, including the evidence of which the VA 
had constructive notice, is evenly balanced with respect 
to whether the veteran's pulmonary tuberculosis was 
productive of moderately advanced lesions with continued 
disability, emphysema, dyspnea on exertion, or impairment 
of health during the period prior to his death.

With respect to whether there was a history of moderately 
advanced lesions, the Board notes that the VA hospital 
summary which covered the period from January to August 
1949 included a diagnosis reflecting that the pulmonary 
tuberculosis had been "moderately advanced."  

The Board also notes that bullous emphysema was noted on 
the August 1992 VA X-ray report and subsequent treatment 
records.  There is no medical evidence of record regarding 
whether the emphysema noted on X-ray was associated with 
the veteran's history of pulmonary tuberculosis, or was 
instead a manifestation of a nonservice-connected 
disability.  If there is no basis for distinguishing 
between impairment due to the nonservice-connected 
disabilities, it must be assumed that all impairment is 
due to the service-connected disorder.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998)(in which the Court 
vacated a decision by the Board where there was no medical 
evidence in the record separating the effects of the 
appellant's post-traumatic stress disorder from 
nonservice-connected personality disorders).  Therefore, 
the Board will assume that the emphysema was a symptom of 
the pulmonary tuberculosis.  

The Board also notes that the treatment records from the 
period preceding the veteran's death show that he had 
dyspnea on exertion and/or impairment of health.  For 
example, the VA hospital record from November 1992 
reflects that he experienced weight loss and tiredness.  
Again, as there is no opinion regarding whether or not 
these symptoms were attributable to the service-connected 
disability, the Board will assume that the impairment was 
due to the service-connected pulmonary tuberculosis.  

In summary, the evidence of record at the time of the 
veteran's death, including the evidence of which the VA 
had constructive notice, is evenly balanced with respect 
to whether the veteran's pulmonary tuberculosis was 
productive of moderately advanced lesions with continued 
disability, emphysema, dyspnea on exertion, or impairment 
of health during the period prior to his death.  
Accordingly, the Board concludes that the criteria for a 
20 percent evaluation for pulmonary tuberculosis were met.  
Thus, the requirements for entitlement to accrued benefits 
based upon the veteran's claim for a compensable 
disability rating for pulmonary tuberculosis which was 
pending at the time of his death are met.  

The Board further finds, however, that a rating higher 
than 20 percent was not warranted.  A 30 percent 
evaluation is provided for five years, or to eleven years 
after the date of inactivity.  However, the evidence 
reflects that the veteran's tuberculosis had not been 
active for many years longer than that.  In addition, the 
Board finds that the evidence does not show that the 
veteran had far-advanced lesions diagnosed at any time 
while the disease process was active, so as to warrant a 
minimum 30 percent evaluation.  As noted above, the 
disorder was described as being of moderate severity at 
the time it was active.  Therefore, the evidence of record 
at the time of the veteran's death does not show that the 
criteria for a rating higher than 20 percent for pulmonary 
tuberculosis were met.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 
(1996), the Court held that the Board does not have 
jurisdiction to assign extra-schedular evaluations under 
38 C.F.R. § 3.321(b)(1), in the first instance.  However, 
there is no evidence that the veteran's pulmonary 
tuberculosis caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the period at issue such as would 
render impractical the application of the regular 
schedular standards.  Although the veteran was 
hospitalized on several occasions during the period 
preceding his death, the VA hospital records are clear 
that the purpose of the hospitalizations was for treatment 
of lung cancer, through chemotherapy and other methods.  
In addition, with respect to whether there was marked 
interference with employment, the Board notes that at the 
time that he submitted his claim for an increased rating 
in November 1992, the veteran was already retired from his 
regular job and was only working occasionally on a part 
time basis as a musician.  In his January 1993 substantive 
appeal, he indicated that he had only worked four hours 
per week.  Thus, marked interference with employment was 
not shown as the veteran was not regularly employed to 
begin with.  In the absence of such factors, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent rating for pulmonary tuberculosis for the 
purpose of establishing entitlement to accrued benefits is 
granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

